Citation Nr: 0402422	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.  
 

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty in the Naval 
Reserves from September 1966 to September 1968.  He also 
apparently had reserve duty thereafter until 1971.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  

REMAND

The veteran claims that service connection is warranted for a 
left knee disability.  He states that while on active duty 
with the Navy Reserves, he injured his knee in either 
September, October or November of 1967.  He contends that 
while playing intramural football, he was knocked down, and 
he injured his left knee.  He states that he was treated the 
next day at the dispensary, and was given crutches and pain 
medication.  He has reported that during this time he was 
assigned to the USS ORION and was serving temporary 
additional duty at the Naval base in Norfolk, Virginia.  
Private records from a physician in Illinois show treatment 
for a left knee problem in September 1970 with a history of a 
re-injury to the left knee in the summer of 1970.  A May 1971 
reserve affiliation annual examination showed a surgical scar 
of the left knee.  At that time, the veteran's unit was in 
Joliet, Illinois.  

It appears that the veteran's service medical records are 
incomplete.  The RO requested a search for records with NPRC 
for the Orion and the Naval Base at Norfolk, and found no 
listing of clinical records.  There is in the service medical 
records file a May 1971 Affiliation and Annual examination 
report in which it was noted that the veteran had a left knee 
operation and that he was still trying to get compensation.  
Information regarding the compensation matter has not been 
provided.  

Private treatment records dated in September 1970, when the 
veteran was being treated for left knee complaints, report 
that the veteran had been previously admitted to a VA 
hospital, but had stopped going there.  The record does not 
contain records from a VA facility for this veteran.  

In view of the above, the case is hereby REMANDED to the RO 
for the following development:

1.  The RO should request the veteran's 
201 file from NPRC.  In addition, the RO 
should make an additional attempt to 
obtain service medical records for the 
veteran during his Naval Reserve duty 
from all applicable sources.  This should 
include an additional request for records 
from the NPRC and contacting the Bureau 
of Naval Personnel, Attn: Pers-313D, 
Washington, D.C. 20370-5036.  All record 
requests and responses should be included 
in the claims folder. If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his left knee disability 
since 1967, both private and VA.  Of 
particular interest is information on VA 
treatment in the 1970's and on the re-
injury of his left knee in the summer of 
1970.  In addition the RO should request 
that the veteran provide complete 
information regarding the compensation 
attempt that he noted in 1971 as reported 
above.  He should indicate if the attempt 
involved VA, some other government 
agency, or a private organization.  After 
securing the necessary release forms, 
where applicable, the RO should obtain 
these records and associate them with the 
claims folder.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).   

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  


Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




